Case 7:20-cr-00413-CS Document 27 Filed 12/04/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20-CR-413 (CS)
AUGUST CHERMIOND,
Defendant(s).
Defendant August Cherimond hereby voluntarily consents to

 

participate in the following proceeding via_x__ videoconferencing or _x__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

 

 

 

_X___ Conference Before a Judicial Officer

/s/ August Cherimond f :
Defendant's Signature Defendant’s Cpunsel’s Signature
(Judge may obtain verbal consent on i

Record and Sign for Defendant)
AUGUST CHERMIOND JASON SER

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

(2/y]20 (tho, pehdl
U.S. District JudgeAd-S-Magistratetudge-

Date

 
